DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract is objected to for including a phrase which can be implied. See “is provided” in line 2. See MPEP 608.01(b). The Examiner notes simply removing this phrase and ended the first sentence of the abstract with “mill” would place the abstract in proper form and overcome this objection. Appropriate correction is required.

Claim Objections
Claim 13 is objected to because at line 4, “, said body: should be deleted, as best understood by the Examiner.
Claim 16 is objected to because at line 1, “assembly” should be deleted.
Claim 19 is objected to because at line 3, “the body” should read –a body--, as a body has not yet been recited in the claim or the claim(s) from which claim 19 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,176,540 (Barber).
Regarding claim , Barber discloses a transmission shaft assembly (see Figures 1 and 1a) for a rolling stand for use in a metal rolling mill (see column 1, lines 4-6), the shaft assembly transmitting lubricant through the assembly, comprising:
a shaft (14, 17, 18) including an outer periphery and defining a centrally positioned longitudinal opening (40) extending from a first end to an opposed second end of the shaft and defining a plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) therein; and
a rotary distributor (60) mounted on the outer periphery of said shaft and adapted to provide a conduit for the lubricant through the plurality of internal passageways in said shaft (see column 2, line 54, through column 3, line 24).
Regarding claim 2, Barber discloses said rotary distributor (60) includes first and second inputs (65, 68) for inputting lubricant into the distributor and an output (62, 72) for outputting lubricant from the distributor (see Figure 3).
Regarding claim 3, Barber discloses said rotary distributor includes (60) first and second seals (see annotated Figure 1 below), the seals axially spaced apart from each other and adapted to seal said rotary distributor to the outer periphery of said shaft (14).

    PNG
    media_image1.png
    441
    834
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1a of Barber
Regarding claim 4, Barber discloses the seals are lip seals (see annotated Figure 1 above).
Regarding claim 5, Barber discloses said plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) includes a plurality of radially extending passageways (45, 50, 64, 75, 91) and a plurality of axially extending passageways (42, 90).
Regarding claim 7, Barber discloses said shaft (14) includes a body portion (see annotated Figure 1 above) defining an inner periphery (shown at 40) thereof and a sleeve (41) including an outer periphery thereof fitted to the inner periphery of the body portion (see Figures 1 and 1a).
Regarding claim 8, Barber discloses the inner periphery of the body portion and the outer periphery of the sleeve (41) defining a passageway (45) therebetween (see Figures 1 and 1a).
Regarding claim 9, Barber discloses the passageway (45) between the inner periphery of the body portion and the outer periphery of the sleeve (41) is an axially extending passageway (the passageway having both axial and radial dimensions as shown in Figure 1a).
Regarding claim 11, Barber discloses a transmission shaft (14; see Figures 1 and 1a) for a rolling stand for use in a metal rolling mill (see column 1, lines 4-6), comprising a body (see annotated Figure 1 above) including a generally cylindrical outer periphery and defining a centrally positioned longitudinal opening (40) extending from a first end to an opposed second end of the shaft and defining a plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) therein.
Regarding claim 12, Barber discloses said plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) includes a plurality of radially extending passageways (45, 50, 64, 75, 91) and a plurality of axially extending passageways (42, 90).
Regarding claim 13, Barber discloses said body defines an inner periphery (shown at 40) thereof; and 
further comprising a sleeve (41) including an outer periphery thereof fitted to the inner periphery of the body portion (see Figures 1 and 1a), said body.
Regarding claim 14, Barber discloses said body and said sleeve (41) defining a passageway (45) therebetween (see Figures 1 and 1a).
Regarding claim 15, Barber discloses the passageway (45) between the inner periphery of the body portion and the outer periphery of the sleeve (41) is an axially extending passageway (the passageway having both axial and radial dimensions as shown in Figure 1a).
Regarding claim 17, Barber discloses a method for providing lubrication to a transmission shaft (14) in a rolling mill machine (see column 1, lines 4-6), said method comprises the steps of:
providing a transmission shaft (14) having a central opening extending to the opposed ends of the shaft and internal passageways (42, 45, 50, 64, 75, 90, 91, 92) extending inwardly from the outer periphery of the shaft; 
providing a rotary distributor (60);
fitting the distributor over the outer periphery of the shaft (see Figures 1 and 1a);
inputting lubricant into the rotary distributor;
passing lubricant from the distributor to the internal passageways of the shaft; and 
advancing the lubricant from the internal passageways of the shaft to the opposed ends of the shaft (see column 2, line 54, through column 3, line 24).
Regarding claim 18, Barber discloses the step of inserting a sleeve (41) into the central opening (40) of the shaft (16; see Figures 1 and 1a).
Regarding claim 19, Barber discloses the step of providing a passageway (45) between the sleeve (41) and a body (see annotated Figure 1 above); and
wherein the step of advancing the lubricant from the internal passageways of the shaft to the opposed ends of the shaft comprises advancing the lubricant along the passageway between the sleeve and the body (see column 2, line 54, through column 3, line 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of US 6,223,859 (Lindenthal).
Barber discloses the transmission shaft assembly as in claim 1, but does not expressly disclose said plurality of internal passageways (42, 45, 50, 64, 75, 90, 91, 92) includes at least one passageway that extends simultaneously radially and axially.
Lindenthal teaches a shaft (3.9) comprising a plurality of internal passageways (8.9, 64, 65) including at least one passageway that extends simultaneously radially and axially (see Figure 2b). Lindenthal teaches it is a choice known in the art to choose between passageways which extend radially, axially, or both radially and axially (see column 10, lines 19-37). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission shaft assembly of Barber such that said plurality of internal passageways includes at least one passageway that extends simultaneously radially and axially, as Lindenthal teaches it is a choice known in the art to choose between passageways which extend radially, axially, or both radially and axially.


Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barber in view of US 8,579,512 (Radinger).
Regarding claim 10, Barber discloses the transmission shaft assembly as in claim 8, wherein at least a portion of the passageway (45) between the inner periphery of the body portion (see annotated Figure 1 above) and the outer periphery of the sleeve (41) is a helical passageway.
Radinger teaches at least a portion of a passageway (30) between an inner periphery of a body portion (16) and an outer periphery of a sleeve (12) is a helical passageway (30; see Figures 1 and 4). Radinger teaches this structure allows for lubricant to be delivered properly regardless of rotational speed (see column 5, line 49, through column 6, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission shaft assembly of Barber such that at least a portion of the passageway between the inner periphery of the body portion and the outer periphery of the sleeve is a helical passageway, as taught in Radinger, in order to allow for lubricant to be delivered properly regardless of rotational speed.
Regarding claim 16, Barber discloses the transmission shaft as in claim 14, wherein at least a portion of the passageway (45) between the inner periphery of the body portion (see annotated Figure 1 above) and the outer periphery of the sleeve (41) is a helical passageway.
Radinger teaches at least a portion of a passageway (30) between an inner periphery of a body portion (16) and an outer periphery of a sleeve (12) is a helical passageway (30; see Figures 1 and 4). Radinger teaches this structure allows for lubricant to be delivered properly regardless of rotational speed (see column 5, line 49, through column 6, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission shaft of Barber such that at least a portion of the passageway between the inner periphery of the body portion and the outer periphery of the sleeve is a helical passageway, as taught in Radinger, in order to allow for lubricant to be delivered properly regardless of rotational speed.
Regarding claim 20, Barber discloses the method in accordance with claim 19, wherein the step of providing a passageway (45) between the sleeve (41) and the body (see annotated Figure 1 above) comprises providing a helical passageway between the sleeve and the body.
Radinger teaches a step of providing a passageway (30) between a sleeve (12) and a body (16) comprises providing a helical passageway (30) between the sleeve and the body (30; see Figures 1 and 4). Radinger teaches this structure allows for lubricant to be delivered properly regardless of rotational speed (see column 5, line 49, through column 6, line 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barber such that the step of providing a passageway between the sleeve and the body comprises providing a helical passageway between the sleeve and the body, as taught in Radinger, in order to allow for lubricant to be delivered properly regardless of rotational speed.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678
May 11, 2022